DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 04 November 2022, regarding application number 16/767,766.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 13-25 remain pending in the application, while claims 1-12 have been cancelled. Claims 13, 15, and 18-25 were amended in the Amendments to the Claims.
Applicant’s amendments to the claims have overcome each and every objection, 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 12 July 2022. Therefore, the objections and rejections have been withdrawn.  
Response to Arguments
Applicant’s arguments, see Pages 11-16, filed 04 November 2022, with respect to the rejections of claims 13-25 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant has made the following arguments:

Claims 13, 15-17 and 23	
“Neither Toshimitsu nor Williamson, nor the combination thereof, discloses the method of claim 13, which involves two different operating modes with prioritization of different axes in each mode for a manual guidance task. In particular, Toshimitsu discloses prioritization only for normal (i.e., not manually guided) operation. Williamson allegedly discloses prioritization only for a single "user-guided" mode. Thus, the combination of Toshimitsu and Williamson lacks - and claim 13 requires - two different operating modes, with different axis prioritizations, associated with manual guidance operation. Accordingly, it is respectfully submitted that claim 13, as amended, is patentable over the combination of Toshimitsu and Williamson.
Claims 15-17 and 23 depend from claim 13 and are patentable over Toshimitsu and Williamson for at least the same reasons as claim 13.”
Examiner respectfully disagrees for at least the reasons discussed in the previous office action. Fig. 7 and [0078]-[0080] of Toshimitsu teach a method involving two different operating modes with prioritization of different axes in each mode for an automatic guidance task. The only element of amended claim 13 which Toshimitsu does not explicitly teach is the operation program being manually guided. However, [0027] and [0029] of Williamson teaches manually guided modes (“user-guidance mode” and “gravity-compensation mode”) in addition to an automatic mode (“force-control mode”). The “gravity-compensation mode” is beneficial in that it is gives a user the freedom to manually guide the robotic arm, while limiting motion of specific axis to compensate for gravitational forces. A person having ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the process of Toshimitsu to permit manual guidance of the robot in order to attain the same results.
	
Claim 24
“The first alternative element of claim 24 pertains to two different operating modes, with different axis prioritizations, both associated with manual guidance operation. For at least the reasons discussed above with reference to claim 13, this element is not disclosed by Toshimitsu, Williamson, or the combination thereof.”
Examiner respectfully disagrees because this element is disclosed by the combination of Toshimitsu and Williamson, as discussed above. Additionally, the amendment made to claim 24 with respect to manual guidance of the robot occurs in the preamble of the claim. Therefore, it has been given little patentable weight.
“The second alternative element of claim 24 pertains to a reduced operating mode in which a movement axis is "adjustable independently of the task or is blocked." The portions of Toshimitsu cited by the Office Action do not disclose this element. Specifically, the Office Action cites to Toshimitsu paragraphs [0078] and [0096]. Toshimitsu paragraph [0078] appears to disclose, essentially, that "the robot control device 30 has six operation modes." Toshimitsu paragraph [0096] pertains to rotation of joints in connection with operation of the robot. That is, the operation of the joints is not "adjustable independently of the task" because the operations discussed in Toshimitsu paragraph [0096] are specifically for the purpose of performing the task. Further, Toshimitsu paragraph [0096] does not disclose blocking of a movement axis. Instead, Toshimitsu describes various specific limitations on rotation (e.g., direction of rotation). Thus, the cited portions of Toshimitsu do not disclose a reduced operating mode in which a movement axis is "adjustable independently of the task or is blocked.”
Examiner respectfully disagrees because Toshimitsu discloses a reduced operating mode in which a movement axis is “is blocked.” in at least [0096]. See “The limitation on the joint J1 is a limitation on the rotation direction of the joint J1 … The forty-first limitation is to rotate the joint J1 in the positive direction. That is, in a case of moving the joint J1 so that the operation mode satisfies the forty-first limitation, the robot control device 30 rotates the joint J1 in the positive direction. As for the forty-second limitation, in a case of moving the joint J1 so that the operation mode satisfies the forty-second limitation, the joint J1 is rotated in the negative direction.”. Limiting which direction the axis can rotate in is a reduced operating mode in which the axis is blocked.
	Additionally, Willamson discloses a reduced operating mode in which a movement axis is “is blocked.” in at least [0009]-[0010], [0013]-[0014] and [0030]. See especially [0010 “For example, the “elbow” of the robot may be constrained to a particular (“canonical”) height.”] and [0014 “In some embodiments, a constraining torque is computed as a torque applied by a virtual spring attached to one of the joints and pulling that joint toward a canonical position thereof.”]
	Additionally, the scope of claim 24 encompasses two alternative elements: “means for specifying an adjustment of a first axis…”, “…or…” and “means for specifying an adjustment of at least one selected movement axis…”. Even if the combination of Toshimitsu and Williamson does not teach this second argued element, they teach the first element as discussed above in claim 13. Therefore, Toshimitsu in view of Williamson discloses claim 24.
“Additionally, both the first and second alternative elements of claim 24 have been amended herein to recite that the "operating mode specification [is] specified by a switch." Neither Toshimitsu nor Williamson, nor the combination thereof, discloses this element. At most, Williamson discloses a switch that is used to activate the gravity- compensated mode. This switch, however, does not select between different manual guidance operating modes in which different axes are prioritized, nor does it pertain to a reduced operating mode.”
Examiner respectfully disagrees for at least the reasons discussed in the previous office action. [0079] and [0115]-[0116] of Toshimitsu teach specifying the operating mode through a user input. See [0079 “For that reason, the user can designate the operation mode of the robot control device 30 by the operation program using the operation mode ID.”]. The only difference between the teachings of Toshimitsu and the claimed invention is that the Toshimitsu does not explicitly teach specifying the operation mode via a switch. However, a person having ordinary skill in the art before the effective filing date of the invention would have been more than capable of modifying the user input of Toshimitsu to include a switch for designating the modes. Additionally, Williamson teaches “specifying an operating mode based on an actuation of a switch”. See [0038]. A switch is beneficial in that it allows a user to easily switch between robotic modes while the robot is operating. A person having ordinary skill in the art would have been motivated to modify the system of Toshimitsu to further include a mode specifying switch in order to attain the same results.
	
Claim 25
“Independent claim 25 has been amended herein to recite, "wherein the task comprises manual guidance of the robot. "For at least the reasons discussed above with reference to claim 13, this element is not disclosed by Toshimitsu, Williamson, or the combination thereof. Accordingly, withdrawal of the 35 U.S.C. § 102 rejection of claim 25 over Toshimitsu is respectfully requested.”
Examiner respectfully disagrees because this element is disclosed by the combination of Toshimitsu and Williamson, as discussed above.

Claim 14
“Claim 14 stands rejected under 35 U.S.C. § 103 as allegedly obvious over Toshimitsu in view of Williamson. Claim 14 depends from claim 13, which has been amended herein as discussed above. Claim 14 is patentable over Toshimitsu in view of Williamson for at least the reasons discussed above with reference to claim 13. Withdrawal of the 35 U.S.C. § 103 rejection of claim 14 over Toshimitsu in view of Williamson is respectfully requested.”
Examiner respectfully disagrees because claim 13 is taught by the combination of Toshimitsu and Williamson, as discussed above.

Claims 18-21
“Claim 18 has been amended herein to include, "specifying at least one of the operating mode or a variant of the operating mode based on actuation of a switch. "As discussed above with reference to claim 24, the combination of Toshimitsu and Williamson does not disclose a switch selecting between different manual guidance operating modes in which different axes are prioritized. 
Additionally, claim 18 has been amended to recite, "at least one of the first movement axis or the second movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified." For at least the reasons discussed above with reference to claim 24, Toshimitsu does not disclose this element. Williamson also does not disclose this element.”
Examiner respectfully disagrees for at least the reasons discussed above with reference to claim 24.

Claim 22
“Claims 22 stands rejected under 35 U.S.C. § 103 as allegedly obvious over Toshimitsu in view of International Patent Application No. WO 2017033361 Al ("Hashimoto"). Claim 22 depends from claim 18 and is patentable over Toshimitsu for at least the reasons discussed above with reference to claim 18, and Hashimoto does not disclose the missing elements. Withdrawal of the 35 U.S.C. § 103 rejection of claim 22 over Toshimitsu in view of Hashimoto is respectfully requested”
Examiner respectfully disagrees because claim 18 is taught by the combination of Toshimitsu and Williamson, as discussed above.

For at least the reasons stated above, the rejections relying on Toshimitsu, Williamson and Hashimoto have been maintained. The rejections under 35 U.S.C. 102(a)(2) as being anticipated by  Toshimitsu have been modified to being rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu in view of Williamson, due to the amendments made to independent claims 13, 18 and 24-25. See full details below.
See additionally the prior art made of record and not relied upon in the Conclusion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the non-structural term “means”, that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are:
a.	“means for specifying an adjustment of a first axis and a second axis…” in claim 24
b.	“means for specifying an adjustment of at least one selected movement axis…” in claim 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations containing “means for…”, the specification discloses a general purpose computer and an algorithm for transforming the general purpose computer to a special purpose computer in paragraph [0042], figure 2 and its corresponding paragraphs, in the specification filed on 28 May 2020.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu (US 20190084155 A1 and Toshimitsu hereinafter), in view of Williamson et al. (US 20140081461 A1 and Williamson hereinafter).
Regarding Claim 13
Toshimitsu teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes (see all Figs.; [0001], [0019] and [0077]), the method comprising: 
specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) such that: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]), and 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Toshimitsu is silent regarding wherein the task comprises manual guidance of the robot.
Williamson teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes (see all Figs.; [0002] and [0009]), the method comprising:
specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on a first or second operating mode specification of the robot (see [0009], [0013], [0030] and [0047]; the "gravity-compensated mode" corresponds to the first or second operating modes. In this mode, the joints are "weakly constrained" to urge the robot arm towards a particular configuration.),
wherein the task comprises manual guidance of the robot (see [0027] and [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the task of the process of Toshimitsu to comprise manual guidance of the robot, as taught by Williamson. 
Williamson teaches operating a gravity-compensation mode which gives a user the freedom to manually guide the robotic arm, while limiting motion of specific axes to compensate for gravitational forces. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to yield the same results.
Application of the known technique taught by Williamson to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the task comprises manual guidance of the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Modified Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
Toshimitsu further teaches wherein: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified (see Fig. 7, "Operation Mode 4" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]); or 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified (see Fig. 7, "Operation Mode 6" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Although Toshimitsu teaches a third mode for prioritizing adjustment of the first axis over adjustment of the second axis and a fourth mode for prioritizing adjustment of the second axis of adjustment of the first axis, Toshimitsu does not explicitly teach more greatly prioritizing. That is, Toshimitsu is silent regarding the adjustment of the first axis is more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode and the adjustment of the second axis is more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode.
Toshimitsu; however, teaches a variety of possible joint limitations depending on the selected mode. Figure 7 and the corresponding paragraphs teach a joint limitation (forty-third limitation or "C") for every mode where the allowed rotation amount of the joints is smaller. See [0096 "The forty-third limitation is a limitation to rotate the joint J1 in the direction, in which the amount of rotation of the joint J1 becomes smaller, among the positive direction and the negative direction in an operation of the robot 20"], [0097 "The “C” means that the forty-third limitation is applied as the limitation on the joint J1.] and [0100 "In the example illustrated in FIG. 7, in each of the operation modes, the limitation represented by “C” is applied to each of the joints J2 to J4 and the joint J6."]. Toshimitsu additionally teaches another joint limitation (forty-first limitation or "A") where the amount of rotation of the joint does not become smaller (therefore more greatly prioritized over the forty-third limitation). See [0096 "That is, in a case of moving the joint J1 so that the operation mode satisfies the forty-first limitation, the robot control device 30 rotates the joint J1 in the positive direction."], [0097 "Although not illustrated, for example, in a case where “A” is described in the limitation on the joint J1 in a certain operation mode, this limitation means that the forty-first limitation is applied."]. Toshimitsu teaches that the forty-first limitation, or "A", can be applied to any joint for any operation mode. See [0098], [0099 "The robot control device 30 may be configured to apply any of the forty-first, forty-second, forty-third, and forty-fourth limitations on the limitation on the joint J1...] and [0100 "The limitation on each of the joints J2 to J6 is limitation similar to the limitation on the joint J1, and thus, description thereof will be omitted"]. That being said, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the forty-third limitation, or "C", to operation modes 1 and 3 and to apply the forty-first limitation, or "A", to operation modes 4 and 6. This would result in the adjustment of the first axis being more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified and the adjustment of the second axis being more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified. Similarly, a person having ordinary skill in the art could apply the forty-fourth limitation (see [0096 "The forty-fourth limitation is a limitation that does not limit the rotation of the joint J1. That is, in a case of moving the joint J1 so that the operation mode"] to operation modes 4 and 6.
Additionally, Williamson teaches wherein:
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is more greatly prioritized, relative to the prioritization in the first operating mode, when a third operating mode is specified (see [0027]; the "force-control mode" corresponds to the third or fourth operating modes. In the "gravity-compensated mode", weak constraints are imposed on the joints to urge the robot arm towards a particular configuration. In contrast, in the "force-control mode", no constraints are imposed on the joints and instead, the joints receive the specific forces and torques required to perform tasks. Therefore, adjustment of the axes is more greatly prioritized in the "force-control mode" than in the "gravity-compensated mode" because direct adjustment is made according to received commands in the "force-control mode" as opposed to the weakly constrained adjustment in the "gravity-compensated mode".); or
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is more greatly prioritized, relative to the prioritization in the second operating mode, when a fourth operating mode is specified (see [0027]; the "force-control mode" corresponds to the third or fourth operating modes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to modified Toshimitsu. That is, it would have been obvious to further modify the process of modified Toshimitsu to more greatly prioritize the adjustment of the first axis over the adjustment of the second axis, relative to the prioritization in the first operating mode, when the third operating mode is specified, as taught by Williamson. 
Williamson teaches weakly constraining joints in a first operating mode to compensate for gravity while the manipulator is being hand-guided by a user. Williamson further teaches a third operating mode where the joints are directly controlled at a greater priority to perform specific tasks designated by a controller. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Toshimitsu in order to yield the same results.
Application of the known technique taught by Williamson to the process taught by modified Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is more greatly prioritized over the adjustment of the second axis, relative to the prioritization in the first operating mode, when a third operating mode is specified; or both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is more greatly prioritized over the adjustment of the first axis, relative to the prioritization in the second operating mode, when a fourth operating mode is specified. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 15
Modified Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
Toshimitsu further teaches further comprising: specifying an adjustment of at least one third movement axis of the robot depending on the operating mode specification (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080]; "J4" corresponds to the first axis, "J6" corresponds to the second axis and "J5" corresponds to the third axis) such that: 
the third axis is adjustable for carrying out the task (see Fig. 7, "J5"; [0080] and [0100]-[0102]), and the adjustment of the third axis is prioritized over the adjustment of the second axis if a first variant of the second operating mode or a first variant of the fourth operating mode is specified (see Fig. 7, [0102 "The “J5>J6” is described in the limitation on the order of priority of the rotation amount in the operation mode having the operation mode ID of 5. The “J5>J6” means that the fifty-third limitation is applied as a limitation on the order of priority of the rotation amount. That is, in a case where any one of the operation modes is specified by the operation program, the robot control device 30 causes the robot 20 to operate so as to satisfy the fifty-third limitation as the limitation on the order of priority of the rotation amount."]); 
Regarding Claim 16
Modified Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
Toshimitsu further teaches wherein: the robot comprises a robot arm (see Figs. 1-6; [0005]); and 
at least one of the first axis or the second axis is a movement axis of the robot arm (see [0041]-[0047] and [0080]).
Regarding Claim 17
Modified Toshimitsu teaches the method of claim 15 (as discussed above in claim 15), 
Toshimitsu further teaches wherein: the robot comprises a robot arm (see Figs. 1-6; [0005]); 
at least one of the first axis or the second axis is the robot arm (see [0041]-[0047] and [0080]); and 
the third axis is a movement axis of the robot arm (see [0041]-[0047] and [0080]).
Regarding Claim 18
Toshimitsu teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least a first movement axis or a second movement axis (see all Figs.; [0001], [0019] and [0077]), the method comprising: 
specifying an adjustment of at least one of the first movement axis and the second movement axis of the robot in order to carry out the task and depending on an operating mode specification (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis); and
specifying at least one of the operating mode or a variant of the operating mode (see [0075]-[0079] and [0115]-[0116]), 
such that: 
at least one of the first movement axis or the second movement axis is blocked if a reduced operating mode is specified (see [0078] and [0096], especially [0096 "The limitation on the joint J1 is a limitation on the rotation direction of the joint J1 … The forty-first limitation is to rotate the joint J1 in the positive direction. That is, in a case of moving the joint J1 so that the operation mode satisfies the forty-first limitation, the robot control device 30 rotates the joint J1 in the positive direction. As for the forty-second limitation, in a case of moving the joint J1 so that the operation mode satisfies the forty-second limitation, the joint J1 is rotated in the negative direction.”"]); and
the at least one of the first movement axis or the second movement axis is adjustable for carrying out the task if an operating mode is specified (see [0079] and [0096]-[0102]), wherein either the reduced operating mode or the operating mode is (i) a first operating mode in which the first movement axis and the second movement axis cooperate to carry out the task and the adjustment of the first movement axis is prioritized over the adjustment of the second movement axis (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]), or (ii) a second operating mode in which the first movement axis and the second movement axis cooperate to carry out the task and the adjustment of the second axis is prioritized over the adjustment of the first movement axis (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Toshimitsu is silent regarding specifying at least one of the operating mode or a variant of the operating mode based on an actuation of a switch.
Toshimitsu does not explicitly teach the operating mode being different from the reduced operating mode. That is, Toshimitsu is silent regarding the at least one of the first movement axis or the second movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode.
Williamson teaches a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least a first movement axis or a second movement axis (see all Figs.; [0002] and [0009]), the method comprising:
specifying an adjustment of at least one of the first movement axis and the second movement axis of the robot in order to carry out the task and depending on an operating mode specification (see [0009], [0013] and [0027]); and
specifying at least one of the operating mode or a variant of the operating mode based on an actuation of a switch (see [0038]);
 such that:
at least one of the first movement axis or the second movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified (see "gravity-compensated mode"; [0009]-[0010], [0013]-[0014] and [0030]); and:
the at least one of the first movement axis or the second movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode (see [0027] and [0029]; the "force-control mode" corresponds to the operating mode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the process of Toshimitsu to specify the least one of the operating mode or a variant of the operating mode based on an actuation of a switch. It further would have been obvious to modify the process of Toshimitsu to specify a reduced operating mode different from the operating mode for carrying out the task, as taught by Williamson. 
Williamson teaches specifying operating modes with a switch to allow a user to easily switch between robotic modes while the robot is operating. Williamson teaches a reduced operating mode which is different from the operating mode to allow a user to switch from automatic operation of the robot to user-guided operation of the robot. In the user-guided operation, joints are constrained from moving to compensate for gravity. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to yield the same results.
Application of the known technique taught by Williamson to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising specifying at least one of the operating mode or a variant of the operating mode based on an actuation of a switch; wherein the movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein either the reduced operating mode or the operating mode that is different from the reduced operating mode is the first or second operating mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 19
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches wherein: 
the robot comprises a robot arm, and the at least one of the first movement axis or the second movement axis is a movement axis of the robot arm (see Figs. 1-6; [0005], [0041]-[0047] and [0080]).
Williamson additionally teaches wherein: 
the at least one of the first movement axis or the second movement axis is blocked in a motorized manner when the reduced operating mode is specified (see [0010] and [0013]-[0014]); or 
the robot comprises a robot arm, and the at least one of the first movement axis or the second movement axis is a movement axis of the robot arm (see Figs. 1-3; [0009]-[0016]).
Regarding Claim 20
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches further comprising: 
specifying the operating mode prior to operation of the robot (see Fig. 9 all; [0075]-[0077], [0112]-[0120]), or 
specifying the variant of the operating mode prior to operation of the robot (see Fig. 9 all; [0075]-[0077], [0112]-[0120]).
Williamson additionally teaches further comprising: 
specifying the one operating mode prior to operation of the robot (see [0038]).
Regarding Claim 21
Modified Toshimitsu teaches the method of claim 18 (as discussed above in claim 18),
Toshimitsu further teaches further comprising specifying the at least one of the operating mode or the variant of the operating mode (see [0075]-[0079] and [0115]-[0116]) based on: 
a selection in an operational program of the robot (see [0079] and [0115]-[0116]).
Williamson additionally teaches further comprising specifying the at least one of the operating mode or the variant of the operating mode based on: 
a selection in an operational program of the robot (see [0038]).
Regarding Claim 23
Modified Toshimitsu teaches the method of claim 13 (as discussed above in claim 13), 
Toshimitsu further teaches wherein the task comprises travelling a specified path of a reference fixed to the robot (see [0077]-[0078], [0105] and [0118]).
Williamson additionally teaches wherein the task comprises travelling a specified path of a reference fixed to the robot (see [0027] and [0029]).
Regarding Claim 24
Toshimitsu teaches a system for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task, the task comprising manual guidance of the robot, the system comprising a nonvolatile storage medium having stored thereon a program or program module executable by a controller or computer (see all Figs.; [0001], [0019] and [0077]), the system comprising: 
means for specifying an adjustment of a first axis and a second axis of at least two movement axes of the robot, depending on an operating mode specification, such that both axes adjustably cooperate to carry out the task (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; Fig. 8 "robot control device 30"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified, and both axes adjustably cooperate to carry out the task (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]) and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]), or 
means for specifying an adjustment of at least one selected movement axis depending on an operating mode specification such that, in order to carry out said task, the movement axis is blocked if a reduced operating mode is specified (see [0078] and [0096], especially [0096 "The limitation on the joint J1 is a limitation on the rotation direction of the joint J1 … The forty-first limitation is to rotate the joint J1 in the positive direction. That is, in a case of moving the joint J1 so that the operation mode satisfies the forty-first limitation, the robot control device 30 rotates the joint J1 in the positive direction. As for the forty-second limitation, in a case of moving the joint J1 so that the operation mode satisfies the forty-second limitation, the joint J1 is rotated in the negative direction.”"]), and is adjustable for carrying out the task if an operating mode is specified (see [0079 and [0096]-[0102]), wherein at least one of: the operating mode is the first or second operating mode, or the adjustment of the selected movement axis is specified prior to operation of the robot and depending on the operating mode specification (see Fig. 7; [0080] and [0101]-[0104],).
Toshimitsu is silent regarding the operating mode specification specified by actuation of a switch.
Toshimitsu does not explicitly teach the operating mode being different from the reduced operating mode. That is, Toshimitsu is silent regarding is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode
Williamson teaches a system for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task, the task comprising manual guidance of the robot, the system comprising a nonvolatile storage medium having stored thereon a program or program module executable by a controller or computer (see all Figs.; [0002], [0009], [0027] and [0029]), the program or program module comprising at least one of:
means for specifying an adjustment of a first axis and a second axis of at least two movement axes of the robot, depending on an operating mode specification specified by actuation of a switch, such that both axes adjustably cooperate to carry out the task (see [0009], [0013], [0027] and [0038]).
means for specifying an adjustment of at least one selected movement axis depending on an operating mode specification such that, in order to carry out said task, the movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified (see "gravity-compensated mode"; [0009]-[0010], [0013]-[0014] and [0030]), and is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode, wherein at least one of: the operating mode that is different from the reduced operating mode or the reduced operating mode is the first or second operating mode, or the adjustment of the selected movement axis is specified prior to operation of the robot and depending on the operating mode specification (see [0027] and [0029]; the "force-control mode" corresponds to the operating mode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the system of Toshimitsu to include a switch for specifying the operating mode. It further would have been obvious to modify the process of Toshimitsu to specify a reduced operating mode different from the operating mode for carrying out the task, as taught by Williamson. 
Williamson teaches specifying operating modes with a switch to allow a user to easily switch between robotic modes while the robot is operating. Williamson teaches a reduced operating mode which is different from the operating mode to allow a user to switch from automatic operation of the robot to user-guided operation of the robot. In the user-guided operation, joints are constrained from moving to compensate for gravity. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to yield the same results.
Application of the known technique taught by Williamson to the system taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the operating mode specification is specified by actuation of a switch and wherein the operating mode is different from the reduced operating mode. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitations requiring “means for…” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at paragraph [0042], figure 2 and its corresponding paragraphs) or equivalent structure for the “means for…” limitations.
Regarding Claim 25
Toshimitsu teaches a computer program product for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes, the computer program product including a program code stored on a non-transitory, computer-readable medium (see all Figs.; [0001], [0019], [0071] and [0077]), the program code, when executed by a processor, causing the processor to: 
specify an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot (see Fig. 7, "Operation Mode ID" and "Order of Priority of Rotation Amount"; [0078]-[0080];"J4" corresponds to the first axis and "J6" corresponds to the second axis) such that: 
both axes adjustably cooperate to carry out the task, and the adjustment of the first axis is prioritized over the adjustment of the second axis if a first operating mode is specified (see Fig. 7, "Operation Mode 1" and "J4>J6"; [0080] and [0101]-[0104], especially [0102 "In the example illustrated in FIG. 7, in each of the two operation modes having the operation mode IDs of 1 and 4, “J4>J6” is described in the limitation on the order of priority of the rotation amount..."]), and 
both axes adjustably cooperate to carry out the task, and the adjustment of the second axis is prioritized over the adjustment of the first axis if a second operating mode is specified (see Fig. 7, "Operation Mode 3" and "J6>J4"; [0080] and [0101]-[0104], especially [0102 "The “J6>J4” is described in the limitation on the order of priority of the rotation amount in each of the two operation modes having operation mode IDs of 3 and 6. "]).
Toshimitsu is silent regarding wherein the task comprises manual guidance of the robot.
Williamson teaches a computer program product for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes, the computer program product including a program code stored on a non-transitory, computer-readable medium, the program code (see all Figs.; [0002] and [0009]), when executed by a processor, causing the processor to:
specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on a first or second operating mode specification of the robot (see [0009]. [0013], [0030] and [0047]; the "gravity-compensated mode" corresponds to the first or second operating modes. In this mode, the joints are "weakly constrained" to urge the robot arm towards a particular configuration.),
wherein the task comprises manual guidance of the robot (see [0027] and [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Williamson to Toshimitsu. That is, it would have been obvious to modify the task of the computer program product of Toshimitsu to comprise manual guidance of the robot, as taught by Williamson. 
Williamson teaches operating a gravity-compensation mode which gives a user the freedom to manually guide the robotic arm, while limiting motion of specific axes to compensate for gravitational forces. A person having ordinary skill in the art would have been motivated to apply the same technique to Toshimitsu in order to yield the same results.
Application of the known technique taught by Williamson to the computer program product taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the computer program product, wherein the task comprises manual guidance of the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified Toshimitsu as applied to claim 18 above, and further in view of Hashimoto et al. (WO 2017033361 A1 and Hashimoto hereinafter).
Regarding Claim 22
Toshimitsu teaches the method of claim 18 (as discussed above in claim 18), 
Toshimitsu further teaches further comprising specifying the at least one of the operating mode or the variant of the operating mode by at least one parameter (see [0079]).
Toshimitsu does not explicitly teach the at least one parameter having a continuous values range. That is, Toshimitsu is silent regarding specifying the at least one of the operating mode or the variant of the operating mode by at least one parameter having a continuous value range. 
Hashimoto teaches a method for controlling a robot for carrying out a task, the method comprising: specifying an adjustment depending on an operating mode specification (see Abstract and Page 3 in the attached reference titled WO_2017033361_A1), and
further comprising specifying the at least one of the operating mode or the variant of the operating mode by at least one parameter having a continuous value range (see:
Page 3, "Then, the first operation processing for storing the selection information in the storage device and the first selection information in which the selected operation mode is the same are recorded in the storage device. Number obtained by the becomes equal to or larger than a first threshold number, after the first step is completed, and is configured to perform a second operation processing to output the selected operating mode to the output device.";
Page 9, "If the number of times the first selection information is stored is greater than or equal to the second threshold, the third operation process is executed.";
Page 7; "Here, the first threshold number can be arbitrarily set, and is appropriately set based on the skill of the operator of the operation device 2, the proficiency level of the slave arm 1, and the like, for example, may be 5 times or 10 times. It may be 15 times. Further, the first threshold number may be a continuously selected number or a total number of selected times..";
Page 10; "Further, the second threshold number may be a continuously selected number or a total number of selected times. For example, when the automatic operation mode is continuously selected twice in the second step, the operation control unit 41 of the control device 4 may determine that the number is equal to or greater than the second threshold number.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to Toshimitsu. That is, it would have been obvious to modify the process of Toshimitsu to specify at least one operating mode by at least one parameter having a continuous value range, as taught by Hashimoto. 
Application of the known technique taught by Hashimoto to the process taught by Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter having a continuous value range. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to modified Toshimitsu. That is, it would have been obvious to modify the process of modified Toshimitsu to specify at least one operating mode by at least one parameter having a continuous value range, as taught by Hashimoto. 
Application of the known technique taught by Hashimoto to the process taught by modified Toshimitsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising specifying at least of at least one operating mode or at least one variant of an operating mode by at least one parameter having a continuous value range. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwatake (US 20150290796 A1 and Iwatake hereinafter), Wada et al. (US 20190328479 A1 and Wada hereinafter) and Yadav et al. (US 20190133791 A1 and Yadav hereinafter).
Iwatake teaches at least a method for controlling a robot for carrying out a task, wherein the robot is redundant with respect to the task and includes at least two movement axes, the method comprising: specifying an adjustment of a first one of the movement axes and an adjustment of a second one of the movement axes depending on an operating mode specification of the robot; wherein the task comprises manual guidance of the robot. Iwatake additionally teaches a method for controlling a robot for carrying out a task, the method comprising: specifying an adjustment of at least one selected of the first movement axis and the second movement axis of the robot in order to carry out the task and depending on an operating mode specification, such that at least one of the first movement axis or the second movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified. See at least Figs. 1 and 3, [0010] and [0071]. Iwatake could be used to render obvious at least claims 1, 18 and 24-25.
Wada teaches at least a method for controlling a robot for carrying out a task, the method comprising: specifying an adjustment of at least one selected of the first movement axis and the second movement axis of the robot in order to carry out the task and depending on an operating mode specification; and specifying at least one of the operating mode or a variant of the operating mode based on an actuation of a switch, such that: at least one of the first movement axis or the second movement axis is adjustable independently of the task or is blocked if a reduced operating mode is specified; and the at least one of the first movement axis or the second movement axis is adjustable for carrying out the task if an operating mode is specified that is different from the reduced operating mode. See Fig. 8, operating unit 5307; [0144] and [0163]-[0164]. Wada could be used to render obvious at least claims 18 and 24.
Yadav teaches at least a method comprising: specifying at least one of an operating mode or a variant of the operating mode based on an actuation of a switch. See [0043] and [0047]. Yadav could be used to render obvious at least claims 18 and 24.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664